DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-21 and 30 are subject under examination. 

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14-21, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebeni (US 20160029345 A1).

Regarding claim 1, Sebeni teaches a device for multi-receive multi-subscriber identity module (SIM)( see para 0068 “the UE 106 may include two or more smart cards 470, each implementing SIM functionality”), the device comprising:
an input buffer configured to provide samples of a baseband signal (see para 0076 “; (see para 0076 “Incoming radio-frequency signals that are received by antennas 40 may be provided to baseband processor 58 via radio-frequency front end 62”; fig5A and para 0072 storage and processing circuitry 28 is connected to baseband processor 58 using path 48 for transmission and receiving data/ signals );
a rake receiver comprising a plurality of fingers and configured to generate a series of symbols from the samples (see para 0102 “The rake receiver may have a plurality of fingers for signal demodulation.”; (see para 0076 “Incoming radio-frequency signals that are received by antennas 40 may be provided to baseband processor 58 via radio-frequency front end 62… Baseband processor 58 may convert received signals into digital data”)[ digital data converted from the received signals (received signals is interpreted as samples]  is interpreted as series of symbol generated from the samples ; and
a controller configured to assign the plurality of fingers to a single SIM of two or more SIMs in a multi-standby mode, and to respectively assign two or more finger groups divided from the plurality of fingers to the two or more SIMs in a multi-receive mode. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present…. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0100” The first RAT may be supported by a first SIM”; see para 0101 “The second RAT may be supported by a second SIM”)[  assignment of all fingers to the first RAT, associated with first SIM  is interpreted as assign the plurality of fingers to a single SIM in multi-standby mode since the second RAT (SIM) isn’t receiving; assigning of subsets of the fingers, when paging signals of the second RAT are present implies assignment of two subset of the fingers to two SIMs in multi receive mode since both first SIM and second SIM will be receiving using the subset of fingers.]

Regarding claim 16, Sebani teaches  A method for multi-receive multi-subscriber identity module (SIM) (see para 0068 “the UE 106 may include two or more smart cards 470, each implementing SIM functionality”), the method comprising:
determining a multi-standby mode or a multi-receive mode (See para 0068 “the UE 106 may support Dual SIM Dual Standby (DSDS) functionality. The DSDS functionality may allow either of the two smart cards 470 in the UE 106 to be on standby waiting for a voice call and/or data connection”);
assigning a plurality of fingers included in a rake receiver to a single SIM among two or more SIMs in the multi-standby mode (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present…. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0100” The first RAT may be supported by a first SIM”; see para 0101 “The second RAT may be supported by a second SIM”)[  assignment of all fingers to the first RAT, associated with first SIM  is interpreted as assign the plurality of fingers to a single SIM in multi-standby mode since the second RAT (SIM) isn’t receiving]; and
respectively assigning two or more finger groups divided from the plurality of fingers to the two or more SIMs in the multi-receive mode. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present…. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0100” The first RAT may be supported by a first SIM”; see para 0101 “The second RAT may be supported by a second SIM”)[ usage of subsets of the fingers, when paging signals of the second RAT are present implies assignment of two subset of the fingers to two SIMs in multi receive mode since both first SIM and second SIM will be receiving using the subset of fingers]

Regarding claim 30, Sebeni teaches a multi-subscriber identity module (SIM) terminal for multi-receive(see para 0068 “the UE 106 may include two or more smart cards 470, each implementing SIM functionality”), the multi-SIM terminal comprising: a plurality of SIMs(see para 0068 “the UE 106 may include two or more smart cards 470, each implementing SIM functionality”);
a radio frequency integrated circuit (RFIC) configured to generate, from an RF-band signal received through an antenna, a baseband signal corresponding to a single SIM among the plurality of SIMs in a multi-standby mode(see para 0076 “Incoming radio-frequency signals that are received by antennas 40 may be provided to baseband processor 58 via radio-frequency front end 62… Baseband processor 58 may convert received signals into digital data”; A plurality of fingers of the Rake receiver may be utilized for demodulation of data signals of the data communication”) and baseband signals corresponding to two or more SIMs of the plurality of SIMs in multi-receive mode; and
a baseband processor comprising a rake receiver including a plurality of fingers and configured to respectively assign two or more finger groups divided from the plurality of fingers to the two or more SIMs in the multi-receive mode. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present…. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0100” The first RAT may be supported by a first SIM”; see para 0101 “The second RAT may be supported by a second SIM”)[ usage of subsets of the fingers, when paging signals of the second RAT are present implies assignment of two subset of the fingers to two SIMs in multi receive mode since both first SIM and second SIM will be receiving using the subset of fingers]

Regarding claim 2, 17,  Sebani teaches a searcher configured to detect multiple paths based on the samples (see para 0076 “Incoming radio-frequency signals that are received by antennas 40 may be provided to baseband processor 58 via radio-frequency front end 62, paths such as paths 54 and 56… Baseband processor 58 may convert received signals into digital data”;see para 0080 “radio-transceiver circuitry 60 are used to support traffic of multiple RATs.”)[ multiple RATs suggest multipath]
 (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present…. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0100” The first RAT may be supported by a first SIM”; see para 0101 “The second RAT may be supported by a second SIM”)[ usage of subsets of the fingers, when paging signals of the second RAT are present implies assignment of two subset of the fingers to two SIMs in multi receive mode since both first SIM and second SIM will be receiving using the subset of fingers]

Regarding claims 3, 18, Sebani teaches wherein the controller is further configured to divide the plurality of fingers into the two or more finger groups when entering the multi-receive mode from the multi-standby mode. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present (e.g., when only signals from the second RAT are present). However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”)[ when  paging signals of the second RAT are present implies multi receive mode and since a first subset of the fingers are used when paging signals of the second RAT are present, first subset is interpreted as dividing the fingers into groups]

Regarding claim 4, 19, Sebani teaches wherein the controller is further configured to divide the plurality of fingers into the two or more finger groups based on at least one of space diversity or a number of radio links required for each of the two or more SIMs. (see para 0095 “For example, the radio may include a first Rake receiver configured to demodulate signals (e.g. data signals) of the first connection. The radio may further include a second Rake receiver configured to demodulate signals (e.g., paging signals) of the second connection. The second Rake receiver may be a slim version of a Rake receiver, e.g., configured to demodulate only paging signals, such as PICH, PCCPCH and SCCPCH. The number of Rake receiver fingers may be fewer than that of the first Rake receiver.”)

Regarding claim 5, 20, Sebani teaches wherein the controller is further configured to determine entry to the multi-receive mode based on at least one of channels required for the two or more SIMs, or a capability of a radio frequency integrated circuit (RFIC) that provides the baseband signal. However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”)[ when  paging signals of the second RAT are present implies multi receive mode and since a first subset of the fingers are used when paging signals of the second RAT are present, first subset is interpreted as dividing the fingers into groups]

Regarding claim 6, Sebani teaches wherein the controller is further configured to determine entry to the multi-standby mode when at least two SIMs among the two or more SIMs correspond to a connection state. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present (e.g., when only signals from the second RAT are present). However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0101 “The second RAT may be supported by a second SIM”)[  usage of two RAT, implies usage of two SIMs in connection state]

Regarding claim 8, Sebani teaches wherein the controller is further configured to determine entry to the multi-receive mode when at most one SIM among the two or more SIMs corresponds to a connection state, and the remaining SIM(s) correspond to an idle state. (see para 0068 “the UE 106 may support Dual SIM Dual Active (DSDA) functionality. The DSDA functionality may allow the UE 106 to be simultaneously connected to two networks (and use two different RATs) at the same time, or to simultaneously maintain two connections supported by two different SIMs using the same or different RATs on the same or different networks.”)

Regarding claim 21, Sebani teaches determining  entry to the multi-standby mode when at least two SIMs among the two or more SIMs correspond to a connection state. (See para 0102 “The Rake receiver may be configured to utilize all of the fingers to demodulate signals from the first RAT when no signal from the second RAT is present (e.g., when only signals from the second RAT are present). However, when paging signals of the second RAT are present, the fingers may be reconfigured such that a first subset of the fingers may be used to demodulate signals from the first RAT”; see para 0101 “The second RAT may be supported by a second SIM”)[  usage of two RAT, implies usage of two SIMs in connection state]
determining entry to the multi-receive mode when at most one SIM among the two or more SIMs corresponds to a connection state, and the remaining SIM(s) correspond to an idle state. (see para 0068 “the UE 106 may support Dual SIM Dual Active (DSDA) functionality. The DSDA functionality may allow the UE 106 to be simultaneously connected to two networks (and use two different RATs) at the same time, or to simultaneously maintain two connections supported by two different SIMs using the same or different RATs on the same or different networks.”)

Regarding claim 14, Sebeni teaches the controller is further configured to determine one of the two or more SIMs as a main SIM and determine the remaining  (see para 0095 “For example, the radio may include a first Rake receiver configured to demodulate signals (e.g. data signals) of the first connection. The radio may further include a second Rake receiver configured to demodulate signals (e.g., paging signals) of the second connection

Regarding claim 15, Sebeni teaches wherein the two or more SIMs include SIMs associated with multi-receive among a plurality of SIMs (see para 0068 “the UE 106 may support Dual SIM Dual Active (DSDA) functionality. The DSDA functionality may allow the UE 106 to be simultaneously connected to two networks (and use two different RATs) at the same time, or to simultaneously maintain two connections supported by two different SIMs.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebeni (US 20160029345 A1) in view of Kubo (US 2005/0124343) .

Regarding claim 10, Sebani doesn’t teach wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate a series of symbols by rake combining signals provided from at least one of the plurality of fingers, and a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM.
	Kubo (US 2005/0124343)  teaches wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate a series of symbols by rake combining signals provided from at least one of the plurality of fingers, and a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM (See para 0035 “The finger section 34 and combiner 36 are used for demodulating a physical channel (PCCPCH) including broadcast information. Among the finger section 35, the fingers 351 and 352 are connected to the combiner 37, and the fingers 353, 354, . . . , 35n are connected to the combiner 38”; see para 0055 “The finger sections 34 and 35 include a plurality of fingers 341, 342, . . . , 34m and 351, 352, . . . , 35n provided for the individual receiving paths.”)[ fig 2 shows combiners 36,37, 38].
Kubo: see para 0035)



8.        Claim 11 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebeni (US 20160029345 A1) in view of Kubo (US 2005/0124343)  and further in view of Bolinth (US 20130343494 A1) 

Regarding claim 11, Sebeni doesn’t teach wherein the controller is further configured to disable a first portion of the plurality of symbol combiners in the multi-standby mode and to enable a second portion of the plurality of symbol combiners in the multi-receive mode . 
Bolinth teaches  wherein the controller is further configured to disable a first portion of the plurality of symbol combiners in the multi-standby mode and to enable a second portion of the plurality of symbol combiners in the multi-receive mode (See para 0066 “The control unit 410 may be configured to disable the combiner 240 during the first mode of operation and enable the combiner 240 during the second mode of operation.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the disabling a first portion of the plurality of symbol combiners in the multi-standby mode and to enable a second portion (Bolinath: See para 0064).

9.      Claims 12 and 13  is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebeni (US 20160029345 A1) in view of Burnic (US 2016/0277174 A1)

Regarding claim 12, Sebeni doesn’t teach further comprising two or more automatic frequency control circuits each of which is configured to compensate for two or more frequency offsets corresponding to the two or more SIMs in the multi-receive mode.
Burnic teaches comprising two or more automatic frequency control circuits each of which is configured to compensate for two or more frequency offsets corresponding to the two or more SIMs in the multi-receive mode. (See  para 0046 “Each SIM maintains its own AFC loop and uses it for setting accurate SIM specific SC rate during the RF activity phases.”; see para 0015 “Devices that use more than two SIM cards, also referred to as Multi-SIM.”; see para 0043 “While transmitting the SIM1 specific data 603 SIM1 specific SC rate 605 may be used as SC clock rate. While transmitting the SIM2 specific data 606 SIM2 specific SC rate 608 may be used as SC clock rate”)[ since each SIM has own AFC loop and there are two SIMS, it implies there are two AFC for two SIMs] 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine two or more automatic frequency control circuits each of which is configured to compensate for two or more frequency offsets (Burnic: see para 0025)

Regarding claim 13, Sebeni doesn’t teach wherein the controller is further configured to disable a first portion of the two or more automatic frequency control circuits in the multistandby mode and to enable a second portion of the two or more automatic frequency control circuits in the multi-receive mode.
Burnic teaches wherein the controller is further configured to disable a first portion of the two or more automatic frequency control circuits in the multistandby mode and to enable a second portion of the two or more automatic frequency control circuits in the multi-receive mode. (see para 0044” If only one AFC loop would be used and no additional measures would be taken this would result in a residual frequency offset (for at least one SIM”; See  para 0046 “Each SIM maintains its own AFC loop”; see para 0021 “An even more challenging feature for a Dual-SIM phone is to receive a paging on one network during an active connection (i.e. call) on the second network. We refer to this feature as Dual-SIM-Single-Transport (DSST)”; see para 0043 “While transmitting the SIM1 specific data 603 SIM1 specific SC rate 605 may be used as SC clock rate. While transmitting the SIM2 specific data 606 SIM2 specific SC rate 608 may be used as SC clock rate”) [ since each SIM has its own AFC loop and when only one AFC loop is used, it implies one of the AFC is disable during Dual-SIM-Single-Transport (DSST) mode]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the disable a first portion of the two (Burnic: see para 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PAMIT KAUR/Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416